Patents; infringement. — In this case plaintiffs sue the United States for infringement of their U.S. patent No. 3,441,214 relating to a cloud seeding process to produce rain. On January 31,1975 the court issued the following order:
Before coweN, Chief Judge, davis and skedtoN, Judges.
“This case comes before the court on motion for summary judgment, filed September 27, 1974, by the third-party defendant, Montana State University, and on motion for summary judgment, filed October 21, 1974, by the third-party defendant, EG&G, Inc., to which motions the plaintiffs and defendant have filed no response within the time permitted by the Rules of the court for such response. Upon consideration thereof, without oral argument, it is concluded that plaintiffs and defendant in effect concede, by their deliberate failure to oppose the said motions, that neither third-party has infringed the patent and the court finds and adjudicates non-infringement by the said third-parties; however, as to the third-party, EG&G, Inc., only as to the performance of contract NO. 14-06-D-6963 and as to the third-party, Montana State University, only as to the performance of contract No. 14-06-D-6798. See Universal Oil Co. v. Globe Oil & Ref. Co., 322 U.S. 471 (1944); Goodyear Dental Vulcanite Co. v. Davis, 102 U.S. 222 (1880); and International Glass Co. v. United States, 187 Ct. Cl. 376, 408 F. 2d 395 (1969).
“it is therefore ordered that the said motions for summary judgment of these third-parties be and the same are granted and the third-parties are dismissed as parties to this case.
“it is further ordered that the request of the third-parties for an award of costs be and the same is denied.”
On April 25, 1975, the court denied plaintiffs’ motion, as amended, for relief from the foregoing order.